

115 HR 5201 IH: To authorize the Secretary of the Interior to establish, develop, improve, operate, and maintain the Claude Moore Colonial Farm at Turkey Run in Fairfax County, Virginia, and for other purposes.
U.S. House of Representatives
2018-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5201IN THE HOUSE OF REPRESENTATIVESMarch 7, 2018Mrs. Comstock introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Secretary of the Interior to establish, develop, improve, operate, and maintain
			 the Claude Moore Colonial Farm at Turkey Run in Fairfax County, Virginia,
			 and for other purposes.
	
 1.Establishment of Claude Moore Colonial Farm at Turkey RunFor the purpose of establishing and continuing in the National Capital area a park as a living history museum and for educational programs, and recreational use in connection therewith, the Secretary is authorized to establish, develop, improve, operate, and maintain the Claude Moore Colonial Farm at Turkey Run in Fairfax County, Virginia. The Park shall continue to encompass the property located at 6310 Georgetown Pike, McLean, Virginia, and including the surrounding property owned by the National Park Service, George Washington Memorial Parkway, and shall encompass such additional lands or interests therein as the Secretary may acquire for purposes of the Park.
 2.AdministrationThe Secretary shall administer the Park in accordance with the provisions of this Act and subtitle I of title 54, United States Code, except that any laws, rules, or regulations that are applicable solely to units of the National Park System that are designated as a National Park shall not apply to the Park.
		3.Cooperative agreement with Foundation for presentation of programs
 (a)Terms and conditions for Federal assistanceThe Secretary— (1)shall enter into a cooperative agreement with the Friends of Claude Moore Colonial Farm respecting the continued operation of the Park and at such other area or areas as may be agreed by the Secretary and the Friends of Claude Moore Colonial Farm; and
 (2)may provide technical and financial assistance under such a cooperative agreement for such purposes, pursuant to such terms and conditions as the Secretary deems appropriate.
 (b)Prerequisite conditionsAs a condition of entering into a cooperative agreement under this section, the Secretary shall require that the Friends of Claude Moore Colonial Farm maintain—
 (1)public and employee liability insurance in such amounts and containing such terms and conditions as are satisfactory to the Secretary; and
 (2)its status as an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that code.
				(c)Required terms and conditions; contractual authority for administration through nonconflicting
 agreement with other organization or entityA cooperative agreement under this section shall contain such terms and conditions as the Secretary deems appropriate and shall provide that—
 (1)the Secretary and the Comptroller General, or their duly authorized representatives, shall have reasonable access, until the expiration of five calendar years after the close of the applicable business year, to any pertinent books, documents, papers, and records of the Friends of Claude Moore Colonial Farm to make audits, examinations, excerpts, and transcripts;
 (2)the Friends of Claude Moore Colonial Farm shall prepare an annual report to the Secretary, which shall also be submitted to the appropriate committees of the United States House of Representatives and the United States Senate, summarizing the activities of the previous year (together with a comparison of goals and objectives with actual accomplishments) and presenting a plan for the forthcoming year;
 (3)such cooperative agreement may be terminated at the convenience of the United States if the Secretary determines that such termination is required in the public interest; and
 (4)the Friends of Claude Moore Colonial Farm will maintain accounts for its activities and programs outside of the Park separate from the Friends of Claude Moore Colonial Farm accounts any activities and programs presented at the Park.
 (d)Additional termsUntil a cooperative agreement is entered into under this section, nothing in this section shall be construed to affect or impair the validity of the agreement between the National Park Service and the Friends of Claude Moore Colonial Farm dated June 5, 1981, as amended and supplemented. Such agreement shall remain in force and effect until terminated under the terms and conditions thereof or until a cooperative agreement is entered into under this section. Nothing in this section shall be construed to affect the authority of the Secretary under any other provision of law to enter into a contract or an agreement, not conflicting with the cooperative agreement described in this section, with any other organization or entity with respect to the administration of the Park.
 (e)Vested property of United States; status of Foundation Friends of Claude MooreAll right, title, and interest in the Park shall be vested in the United States. Nothing in this section shall be construed to provide that the Friends of Claude Moore Colonial Farm shall be considered to be a Federal agency or instrumentality for purposes of applying any law or regulation of the United States or of any State.
 (f)Cooperation of Government agenciesThe Secretary shall cooperate with, and seek cooperation from, other Federal, State, and local agencies (including the Federal Highway Administration and the Central Intelligence Agency) to—
 (1)protect the Park from undue noise intrusions, air pollution, and visual degradation; (2)provide law enforcement and traffic control in the Park, and undertake to enforce, as the Secretary deems appropriate, all applicable laws and regulations pertaining to the conduct of persons in the Park; and
 (3)protect the Park from any undue noise or physical intrusions associated with Central Intelligence Agency activities.
 (g)General management plan; preparation and revision; submittal to Congressional committeesThe Director of the National Park Service shall— (1)prepare and periodically revise a general management plan for the Park in a timely manner in accordance with the provisions of section 100502 of title 54, United States Code; and
 (2)submit the plan and revisions prepared under paragraph (a) to the Committee on Natural Resources of the United States House of Representatives and the Committee on Energy and Natural Resources of the United States Senate in a timely manner.
 (h)DefinitionsFor the purposes of this section: (1)Friends of Claude Moore Colonial FarmThe term Friends of Claude Moore Colonial Farm means The Friends of Claude Moore Colonial Farm at Turkey Run, Inc.
 (2)ParkThe term Park means The Claude Moore Colonial Farm at Turkey Run established under this Act. (3)SecretaryThe term Secretary means the Secretary of the Interior.
				(i)References
 (1)By Federal employeesThe Secretary, any other Federal employee, and any employee of the Friends of Claude Moore Colonial Farm, with respect to any reference to the Park in any map, publication, sign, notice, or other official document or communication of the Federal Government or Foundation shall refer to the Park as the Claude Moore Colonial Farm at Turkey Run.
 (2)Other signs and noticesAny directional or official sign or notice pertaining to the park shall refer to the Park as the Claude Moore Colonial Farm at Turkey Run. 